DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
            Claims 1-21 are allowed over prior art made of record.

Reasons for Allowance

Regarding Claim 1, the references of the Prior Art of record, either singularly or in a combination, and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
“preferentially select, as the individual images, images in which two or less persons including the specific person appear, and select, as the common images, images which are other than the individual images and in which three or more persons appear such that the number of appearances of each of the plurality of persons becomes an average of numbers of appearances of the plurality of persons”, as recited in claim 1, in combination with the remaining sequences and process steps of Claim 1.
Relevant prior art Kawasaki (2013/0094721) teaches selecting images used in an album indicating a group of a plurality of images includes a person setting unit configured to set a person appearing in an image included in the album, an image evaluation unit configured to evaluate an image based on a composition of the image, a count unit configured to count a number of times in which the person set by the person setting unit appears in a plurality of images, and a selection unit configured to select images used in the album based on evaluation made by the image evaluation unit, and a count value obtained by the count unit (Para[0007]).    
Kawaski’s reference also shows picture with multiple people.  Evaluates each person based on the size of a face in the image. The calculation unit 113 gives point 1 to the size of face of the person A, points 2 for the size of face of the person B, and point 1 for the size of face of the person C. The calculation unit 113 gives point 1 to the orientation of face of the person A, point 1 to the orientation of face of the person B, and point 1 to the orientation of face of the person C. This is because the objects in the image are evaluated according to the size and the orientation of the face(Para[0047-0048])
Relevant prior art Sato (2019/0146991) teaches the person image closest to the cluster center point in the key cluster is extracted as the key image. The key image is an image showing the most average person appearance, that is, the state of the person shown in the images according to direction or posture of the person and imaging angle of camera 1. The cluster center point is determined by an average value (for example, arithmetic average value) of the feature values of each person image included in the cluster (Para[0057]).
However, none of the references teaches select, as the common images, images which are other than the individual images and in which three or more persons appear such that the number of appearances of each of the plurality of persons becomes an average of numbers of appearances of the plurality of persons.

Claim 20 contain substantially similar limitations as claim 1, and therefore, claim 20 is also allowed.
Claims 2-19 and 21 are allowed as being dependent from either claim 1 or 20.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





	Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, June 4, 2022